 


109 HR 6354 IH: To amend the Internal Revenue Code of 1986 to increase the credit for biodiesel used as a fuel.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6354 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the credit for biodiesel used as a fuel. 
 
 
1.Increase in per gallon rate for biodiesel credit 
(a)Income tax creditParagraphs (1)(A) and (2)(A) of section 40A(b) of the Internal Revenue Code of 1986 (defining biodiesel mixture credit and biodiesel credit) are both amended by striking 50 cents and inserting $1.00. 
(b)Excise tax creditParagraph (2) of section 6426(c) of such Code (relating to biodiesel mixture credit) is amended to read as follows: 
 
(2)Applicable amountThe applicable amount is $1.00.. 
(c)Conforming amendments 
(1)Section 40A(b) of such Code is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
(2)Section 40A(d)(3)(C)(ii) of such Code is amended by striking subsection (b)(5)(B) and inserting subsection (b)(4)(B). 
(3)Paragraphs (2) and (3) of section 40A(e) of such Code are both amended by striking subsection (b)(5)(C) and inserting subsection (b)(4)(C). 
(4)Section 40A(f)(2) of such Code is amended to read as follows: 
 
(2)ExceptionSubsection (b)(4) shall not apply with respect to renewable diesel. . 
(d)Effective dates 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply with respect to fuel sold or used in taxable years beginning after the date of the enactment of this Act. 
(2)Excise taxThe amendment made by subsection (b) shall apply with respect to any sale, use, or removal after the date of the enactment of this Act. 
 
